Per Curiam:
The claimant has lost one foot and has lost the use oi the other foot. The loss of the use of a member is the equivalent to the loss of the member. He is entitled, therefore, to the compensation as tor a permanent total disability, to wit, two-thirds of his average weekly wage. Subdivision 5 of section 15 of the Workmen’s Compensation Law* does not apply. The loss of a foot is within the exception. But the award cannot cover the period for which compensation has been paid under a prior award. The new award, therefore, should begin at the time of the final payment under the former award. All concur. Award reversed, and matter remitted to the State Industrial Board.

 See Workmen’s Compensation Law of 1914, § 15, subd. 5, as amd. by Laws of 1917, chap. 705. Since amd. by Laws of 1920, chap. 532; now Workmen’s Compensation Law of 1922, § 15, subd. 6.— [Rep.